





Exhibit 10.4






Form of Waiver Letter




Reference is made to the Notice of Award of Restricted Stock Units and Notice of
Award of Restricted Stock Units (Performance Based Grant) provided to me in
connection with grants of restricted stock units and performance based
restricted stock units on November 17, 2015 and February 16, 2016 (the
“Specified Award Agreements”). The Specified Award Agreements provide for the
possibility of accelerated vesting upon Retirement (as such term is defined in
the Amended and Restated Mylan N.V. 2003 Long Term Incentive Plan, as amended).
By executing this waiver letter, for good and valuable consideration (including
my continued employment and continued participation in the Company’s incentive
plans and programs), I hereby acknowledge and agree, effective as of January 1,
2017, that the provision of the Specified Award Agreements providing for
accelerated vesting upon Retirement shall not be applicable to me and shall be
deemed deleted from the Specified Award Agreements. All other provisions of the
Specified Award Agreements, as modified by the foregoing, shall remain in full
force and effect notwithstanding this waiver letter.






_____________________________
[NAME]









